Citation Nr: 1723026	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-17 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, diagnosed as bipolar disorder.

2. Entitlement to service connection for an infectious disease, to include herpes and hepatitis.

3. Entitlement to service connection for headaches as secondary to infectious disease or bipolar disorder.

4. Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 7, 1975 to September 29, 1977.  His character of discharge was honorable. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran testified in a video conference hearing before the undersigned.  A hearing transcript is of record.

The Veteran had a second period of service from September 30, 1977 to December 12, 1978.  During that period of service, the Veteran was charged with four violations of the Uniform Code of Military Justice.  He requested a discharge under other than honorable conditions after being advised of the basis of the contemplated trial by court-martial and the possible effect of such a discharge.  VA regulation 38 C.F.R. § 3.12 bars entitlement to VA benefits for dishonorable discharge and certain circumstances that will be considered under dishonorable conditions.  Those circumstances include acceptance of an undesirable discharge to escape trial by general court-martial and willful and persistent misconduct that lead to discharge under other than honorable conditions.  38 C.F.R. § 3.12(d).  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  Id.

A person seeking to establish honorable discharge must do so by a preponderance of the evidence, and the Board makes a determination on character of discharge based on the facts of the case.  See Struck v. Brown, 9 Vet. App. 145 (1996).  The Veteran's military personnel records show that he accepted the undesirable discharge to escape court-martial.  Additionally, the charges describe the Veteran's conduct as willful and wrongful and consisting of property damage, assault, and threats of bodily harm.  The Board finds that the Veteran's discharge under other than honorable conditions was the result of willful and persistent misconduct, not a minor offense.  As such, the Veteran is barred from receiving any VA benefit based on his second period of service where is discharge is considered under dishonorable conditions.  See 38 C.F.R. § 3.12(d).  He can, however, receive benefits based on his first, honorable period of service.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed for the Veteran's claims.  The Veteran asserts that he contracted an infectious disease while serving in Korea in 1976.  In statements to VA and the Board hearing, he reported that he went out to celebrate his departure orders and after he returned, he woke up in the night and began hallucinating and acting erratically.  He was taken to the hospital, remained unconscious for over seven days, and then was kept in the hospital under quarantine. When he woke up, he could not remember his name or where he was.  He reports that since the incident, he has headaches, inability to concentrate, memory loss, emotional upheaval, depression, and other personality disorders. 

The Veteran's service personnel records show that he was stationed in Korea and then transferred to Fort Jackson in July 1976, although his DD Form 214 shows no foreign service.  The majority of his service treatment records are not in the claims file, but the Veteran supplied a nursing note that discusses his stay on a ward and clinical reports of temperature, pulse, and respiration from July 1976.  The nursing note does not show for what he was treated.  Current treatment records show diagnosis of bipolar disorder, herpes, and inconsistent diagnosis of hepatitis.  Based on the Veteran's statements and records supporting his reports of an incident and hospitalization in July 1976, the Board finds that a VA examination and opinion would be helpful to determine if his current diagnoses and symptoms could be related to this incident in service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  While current treatment records do not show a diagnosis of headaches, the Board remands the issue of headaches as they may be a symptom of or associated with the bipolar disorder or infectious disease claims.

The Board notes that the record appears to be missing a variety of records.  In this regard, the AOJ should make additional requests for the Veteran's service treatment records and any hospitalization records from July 1976 from the appropriate repository, to include locations such as the National Personnel Records Center and the specific service branch.  The Veteran reported that he receives benefits from the Social Security Administration (SSA) based in part on his bipolar disorder.  The AOJ should also request copies of any SSA records.  Finally, the AOJ should obtain any outstanding VA treatment records.  

For the right shoulder claim, the Veteran reported that he injured the right shoulder during a football game on a cycle break while stationed at Fort Jackson.  He wrote that it hurt but he did not think much of it or seek treatment.  The pain decreased after a few months but he continued to have trouble with heavy lifting and throwing a football, Frisbee, etc.  The examiner for the Veteran's separation in November 1978 recorded normal upper extremities.  Current VA records show treatment for right shoulder pain and reference an MRI from March 2004 that showed supraspinatus tendinitis and AC joint osteoarthrosis.  The Board finds that an examination and medical opinion would also be helpful to determine if the Veteran's current supraspinatus tendinitis and AC joint osteoarthrosis (a chronic diseases under § 3.309) are related to his reported injury in service.  See McLendon, 20 Vet. App. at 81.   


Accordingly, the case is REMANDED for the following actions:

1. Make additional requests to the appropriate records repositories, to include locations such as the National Personnel Records Center and the Department of the Army (as needed), for the Veteran's service treatment records.  Additionally, request through appropriate channels any hospitalization records from July 1976 as are often filed separately from the service treatment records.  Document requests and responses in the claims folder.

2. Request copies of the Veteran's records, to include any decisions and support records, from the Social Security Administration.  Document requests and response in the claims folder.

3. Associate with the claims file any outstanding VA treatment records.

4. After completing #1-#3 and associating any records with the claims file, schedule the Veteran for a mental health examination.  The examiner should review the claims file and address the following:

a.  Identify all current psychiatric diagnoses, including personality disorders.  In identifying all current psychiatric diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection for in July 2011.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.  For any disability of which the examiner finds to have been present at any time since July 2011 claim, the examiner is asked to provide an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that it is related to service.

b. Is the reported July 1976 episode of hallucination and loss of consciousness at least as likely as not consistent with his current bipolar disorder?  Note the nursing note of treatment on a ward and clinical reports of temperature, pulse, and respiration from July 22-28, 1976.

The examiner should consider all relevant evidence, including lay statements, and provide a comprehensive rationale for any opinion offered.  

If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

5. After completing #1-#3 and associating any records with the claims file, schedule the Veteran for an examination to address his infectious disease and right shoulder claims.  The examiner should review the claims file and address the following:

a. Does the Veteran have hepatitis or any other current infectious disease or residual at least as likely as not related to his report of hallucinations, loss of consciousness, and quarantine in July 1976 or any other in-service event?  Note the nursing note of treatment in a ward and clinical reports of temperature, pulse, and respiration from July 22-28, 1976.

b. Is the Veteran's current right shoulder supraspinatus tendinitis and AC joint osteoarthrosis at least as likely as not related to his reported football injury or any other event during service?  

The examiner should consider all relevant evidence, including lay statements, and provide a comprehensive rationale for any opinion offered.  

If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

6. If any benefit sought on appeal remains denied, then issue a supplemental statement of the case.  Return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



